DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
 Claims 1-20 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim comprises an apparent typographical error:  The claim repeats the recitation in boldface as noted.  Appropriate correction is required.  For purposes of examination, the limitation is interpreted as comprising only one recitation of the boldfaced language.

Priority
This application is a divisional of 16/032303, filed 7/11/2018, and receives benefit of priority to that date. 




Response to Applicant Remarks
With regard to the rejections under 35 USC 101, claim amendments integrate the claimed invention into a practical application, and the rejections are withdrawn.
With regard to the rejections under 35 USC 112(b), Applicant remarks, “…Claims 12 and 19 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Applicant respectfully traverses this rejection.  Applicant submits that claims 12 and 19, as amended, comply with the requirements of 35 U.S.C. § 112(b).” (Page 10 of Remarks).  It is noted that claims 12 and 19 have not been amended.  However, the ‘images of the user previously stored’ language is interpreted as comprising images stored prior to the ‘receiving…a request step’ of claims 1 and 13, and the rejections are removed in view of this interpretation.
With regard to the prior art rejections, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments. 


Prohibition against Double Patenting
It is noted that the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made; notably, the original restriction was between a group comprising a method and server system for authenticating transactions, and a group comprising a mobile 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view . 
With regard to claims 1 and 13, Purves discloses A method for authenticating components of a transaction ([339], Figure 37B), comprising:  receiving, by a mobile device associated with a user ([339], user’s device; Figure 1B, #172, mobile device), via a network ([63], [66], Figure 1B, [418]), a picture request from an authentication server ([339], Figure 37B, #3271, video challenge; Figure 1B, WIVD Server #178); initiating a camera associated with the mobile device to take a picture ([339], Figure 37B, #3271, video challenge; Figure 1B, WIVD Server #178), wherein the picture includes an image of at least a portion of the user and at least a portion of a real-time location of the user ([339], Figure 37B, #3271, video challenge); and transmitting, by the mobile device, via the network, the picture to the authentication server ([339], Figure 37B, #3271, video challenge; Figure 1B, WIVD Server #178; [63], [418], network).  
Purves further discloses analyzing…the picture to determine … that the picture includes at least a portion of a user ([339], Figure 37 B), including comparing the picture to images of the user stored in the identification database…to compare a plurality of features of the picture to a plurality of features of the images of the user …stored in the identification database ([339], “…the WIVD may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user…”, where the cited recognition techniques are interpreted as comprising comparing to stored images/features).  
Purves does not specifically disclose analyzing the picture by the authentication server, or that the analyzing is to determine the probability that the picture includes at least a portion of a user, or if the probability that the picture includes an image the merchant location associated with the known POS device is above a merchant probability threshold, transmitting, by the authentication server, via the network, an authentication approval response to the known POS device. 
However, Faith discloses analyzing, by the authentication server, the picture… including comparing the picture to images …stored in the identification database …to compare a plurality of features of the picture to a plurality of features of the images of the known user stored in the identification database ([40], “…identification and authentication server computer 212 may send an authentication request message, via payment processing network computer 208, to a user mobile device 214, e.g., a mobile phone, to request that user 202 send an image… After identification and authentication server computer 212 receives the image from user 202, the image may be compared to the image on file to determine that user 202 requesting approval of the payment transaction is the official account holder), and that the analyzing is to determine the probability that the image includes at least a portion of a user ([40], “…After identification and authentication server computer 212 receives the image from user 202, the image may be compared to the image on file to determine that user 202 requesting approval of the payment transaction is the official account holder…”). 
Faith also discloses analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of user ([39], [40], “…provide an authentication score, which indicates the likelihood that user 202 is the authentic user…,” [41], [67], “…Based on the combined score, a determination can be made whether the person in the received video is same as the person in the stored video. In some embodiments, the combined score can be a numerical value ranging from 0 to 100 with a lower score indicating that the person if the probability that the picture includes an image the user associated with the known user is above a likelihood, transmitting, by the authentication server, via the network, an authentication approval response ([40], “…If the received image matches the image on file, identification and authentication server computer 212 may send a message to payment processing network computer 208 indicating that user 202 has been identified and authenticated…provide an authentication score, which indicates the likelihood that user 202 is the authentic user…”). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves with the quantified likelihood authentication method of Faith because quantifying the image similarities would enable automated authentication means (See Faith, [41]).
Faith discloses determining a likely match, as discussed above, but does not specifically disclose a probability or a probability threshold.  However, Rifai discloses determining a probability, and above a…probability threshold ([9]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, with the quantified authentication method of Faith, with the probability threshold as disclosed by Rifai because requiring a value above a determined probability threshold in identification would ensure greater security (see Rifai, [9]).

Faith discloses analyzing user pictures, and the steps of analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of user, and analyzing, by the authentication server, the picture… including comparing the picture to images …stored in the identification database …to compare a plurality of features of the picture to a plurality of features of the images of the known user stored in the identification database, as discussed above.  Faith does not specifically disclose analyzing a picture to determine the likelihood the picture includes a portion of a merchant location associated with a known POS device, including comparing features of merchant locations to features of stored images of the known POS device.  
However, Ciurea discloses analyzing, by the authentication server, the picture to determine the probability that the picture includes at least a portion of a merchant location associated with a known POS device (Col. 2 lines 55-57 “…The server may then compare the image to images stored in a database in order to identify the merchant access device used…”; Col. 4 lines 28-38, Col 7 lines 6-line 14, Col. 9 lines 29-40), including comparing the picture to images of the merchant location stored in the identification database (Col. 2 lines 55-57 “…The server may then compare the image to images stored in a database in order to identify the merchant access device used…”; Col. 7 line 61-Col. 8 line 31, Col. 10 line 38- Col. 11 line 36, Col. 12 lines 50-57 and Col. 16 lines 28-49),…compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database (Col. 2 lines 55-57, Col. 7 lines 61- Col. 8 line 31, “…merchant database 156 storing images of merchant access devices and location data and their association with merchant access device identifiers, according to one embodiment of the invention. That is, merchant access device 132 may be 
Faith discloses transmitting, by the authentication server, via the network, an authentication approval response to payment processing network computer as discussed above, but does not specifically disclose transmitting, by the authentication server, via the network, an authentication approval response to the known POS device. However, Ciurea discloses transmitting…an authentication approval response to the known POS device (Col. 10 line 67- Col. 11 line 4, “…after identifying merchant access device 132, server computer 152 of payment processing network 150 may directly communicate with merchant access device 132 in order to obtain the transaction information.”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability threshold as disclosed by Rifai, with the further modification of comparing image features of merchant locations/POS devices as disclosed by Ciurea, because this added authentication criterion would further mitigate fraud and, further, identifying exact merchant access location will enable the system/method to proceed with appropriate transaction approval channels (see Ciurea, Col. 11 lines 36-40, 58-67).

Purves and Faith disclose comparing the picture to images of the user stored in the identification database …to compare a plurality of features of the picture to a plurality of features of the images of the known user stored in the identification database as discussed above, and Ciurea further discloses comparing the picture to images of the merchant location stored in the identification database …to compare a plurality of features of the picture to a plurality of features of the images of the known POS device stored in the identification database as discussed above, but Purves, Faith and Ciurea do not specifically disclose the comparing is done by applying a convolutional neural network to compare a plurality of features. 
However, Li discloses comparing the picture to images of the user stored in the identification database by applying a convolutional neural network to compare a plurality of features of the picture to a plurality of features of the images of the user stored in the identification database 
With regard to the additional elements of claim 13, Faith discloses an authentication server ([38], Figure 2, #212); and a mobile device comprising a mobile device processor and a camera, wherein the mobile device processor is programmed ([40], [53], camera #254, [54], “…processor 250…”,   Figure 2b, #250, processor, #254, camera; [54], control instructions; [119], programmed instructions).
With regard to claim 4, Purves, in view of Faith, in further view of Rifai, Ciurea and Li disclose the limitations of claim 1 as discussed above, and Purves further discloses the camera is physically separate from the mobile device ([61], [63], Figures 1A-2, # 108b) and the camera is in wireless communication with the mobile device (Figure 1B, 171, 172, [63], “…The WIVD device 171 may wireless communicate (e.g., via Bluetooth, radio, NFC, etc.) with the mobile device 172.”).
With regard to claims 9 and 16, Purves, in view of Faith, in further view of Rifai, Ciurea and Li disclose the limitations of claims 1 and 13 as discussed above.  Purves further discloses receiving, by the mobile device, via the network, an authentication approval response from the authentication server ([360], [361], #4035-#4036; [371], #4129; Fig. 40B, #4135, 4136; where transaction authorization is interpreted as also comprising an authentication approval, per [339]); and displaying, on a display of the mobile device, an alert that the transaction is approved ([360], [361], #4035-#4036; [371], #4129; Fig. 40B, #4135, 4136).

 
 Claims 2, 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view .
With regard to claim 2, Purves, in view of Faith, in further view of Rifai, Ciurea and Li disclose the limitations of claim 1 as discussed above. Purves does not specifically disclose the picture further includes information associated with the camera.  However, Muriello discloses the picture further includes information associated with the camera (Col. 5 lines 16-27, Col. 6 lines 25-57, Figure 3, #310, Figure 4 #425). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability threshold as disclosed by Rifai, as modified by comparing image features of merchant locations/POS devices as disclosed by Ciurea, as modified by the technique of using a neural network as disclosed by Li with further modification of a technique of including camera and image metadata as disclosed by Muriello, because device characteristics would provide a low-cost, secure, authentication mechanism (See Muriello, Col. 1 lines 30-42, 56-60).
  With regard to claim 3, Purves, in view of Faith, in further view of Rifai, Ciurea and Li and Muriello disclose the limitations of claim 2 as discussed above. Muriello further discloses wherein the information includes at least one of the following group: (a) a pixel count, and (b) an image resolution (Col. 5 lines 16-27, Col. 6 lines 25-57, Figure 3, #310, Figure 4 #425).

With regard to claims 14 and 20, Purves in view of Faith, in further view of Rifai, Ciurea and Li disclose the limitations of claim 13 as discussed above, but do not specifically disclose the picture further includes information associated with the camera.  However, Muriello discloses the picture further includes information associated with the camera, the information including at least one of the following group: (a) a pixel count, and (b) an image resolution (Col. 5 lines 16-27, Col. 6 lines 25-57, Figure 3, #310, Figure 4 #425).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability threshold as disclosed by Rifai, as modified by comparing image features of merchant locations/POS devices as disclosed by Ciurea, as modified by the technique of using a neural network as disclosed by Li with further modification of a technique of including camera and image metadata as disclosed by Muriello, because device characteristics would provide a low-cost, secure, authentication mechanism (See Muriello, Col. 1 lines 30-42, 56-60).


Claims 6, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in view of Mahaffey (US Pub 2014/0373184). 
With regard to claim 6, Purves in view of Faith, in further view of Rifai, Ciurea and Li disclose the limitations of claim 1 as discussed above, but do not specifically disclose the further limitations of claim 6.  However, Mahaffey discloses the picture is taken by the mobile device in response to the picture request, without additional commands from the user ([89], [90], [94]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the 
With regard to claim 7, Purves, in view of Faith, in further view of Rifai, Ciurea and Li and Mahaffey, disclose the limitations of claim 6 as discussed above.  Mahaffey further discloses wherein the picture is taken by the mobile device without displaying, on the mobile device, any indication of the initiation of the camera to take the picture ([89], [90], [94], Figure 3B, # 366D; [122]-[126], and Figure 9, where the alert is a ‘silent alert’, sent to owner/authorized user but not current device user (e.g., thief), and in [125], step 920, collects contextual data, which in [97] can be photos, etc.).  
 With regard to claim 15, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claim 13 as discussed above, but do not specifically disclose the further limitations of claim 15.  However, Mahaffey discloses the picture is taken by the mobile device in response to the picture request without displaying, on the mobile device, any indication of the initiation of the camera to take the picture ([89], [90], [94], Figure 3B, # 366D; [122]-[126], and Figure 9, where the alert is a ‘silent alert’, sent to owner/authorized user but not current device user (e.g.,, thief), and in [125], step 920, collects contextual data, which in [97] can be photos, etc.). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in further view of Lau (US Publication 2013/0015946). 
With regard to claim 8, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claim 1 as discussed above, but do not specifically disclose the further limitations of claim 8.  Lau discloses displaying, on a display of the mobile device, an alert that the picture request has been received by the mobile device ([73], Figure 7, where the image capture screen, #702, is interpreted as an ‘alert’ for the picture request being received); and displaying, on the display of the mobile device, at least one selectable icon for approving or declining the picture request ([73], Figure 7, # 720, where the ‘authenticate’ button comprises a selectable icon for approving the picture request). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability threshold as disclosed by Rifai, as modified by comparing image features of merchant locations/POS devices as disclosed by Ciurea, as modified by the technique of using a neural network as disclosed by Li with further modification of prompting a user to . 


Claims 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in further view of Johnsgard (US Publication 2012/0252411).  
With regard to claims 10 and 17, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claims 1  and 13 as discussed above, and Purves further discloses receiving, by the mobile device, via the network, an authorization denial response from the authorization server ([369], Fig. 41B, #4128, #4129); and displaying, on a display of the mobile device, an alert that the transaction is denied ([369], Fig. 41B, #4128, #4129). Purves does not specifically disclose receiving an authentication denial response.  However, Johnsgard discloses receiving, by the mobile device, via the network, an authentication denial response from the authentication server ([26], [68], network); and displaying, on a display of the mobile device, an alert that the transaction is denied ([26], [23], where the authentication denial response results in disabling functionality of the display, which is interpreted as an alert that the authentication has failed).   It would have been obvious to one of ordinary skill in the art at the time the claimed .  


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in further view of Shanmugam (US Patent 9,503,894).
With regard to claims 11 and 18, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claims 1 and 13 as discussed above, but do not specifically disclose the further limitations of claims 11 and 18.  However, Shanmugam discloses receiving, by the mobile device, via the network, a request from the authentication server for a fingerprint identification of the user ( Col. 12 line 60-Col, 13 line 4, Col. 13 line 13-14, where the authentication server may be associated with the mobile application 130, prompting for the authentication information; Figure 4, Authentication information between server #220 and routine #440); transmitting, by the mobile device, via the network, to the authentication server, the results of the fingerprint identification user ( Col. 12 line 60-Col, 13 line 4, Col. 13 line 13-14, . 


  Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in further view of Lau (US Publication 2013/0015946), in further view of Martin (US Pub 2018/0189960).  
With regard to claims 12 and 19, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claims 1 and 13 as discussed above, but do not specifically disclose the further limitations of claims 12 and 19.  Lau discloses the mobile device storing images and transmitting to server, transmitting, by the mobile device, via the network, to the authentication server, the stored images of the user ([94], stored photos on mobile device; [51], cloud serves as authentication server; [66], images uploaded to cloud). It would have been 
Lau discloses the mobile device storing and uploading (transmitting) images to the cloud (authentication server), but does not specifically disclose receiving, by the mobile device, via the network, a request from the authentication server for images of the user previously stored on the mobile device.  However, Martin discloses receiving, by the mobile device, via the network, a request from the authentication server for images of the user previously stored on the mobile device (Martin, [33] “…In some implementations, if customer 104 has never registered a biometric data at the biometric verification service 108, biometric verification service 108 may engage customer 104 to have the customer enrolled (110C). The enrollment process may generally include asking customer 104 to provide a biometric data as the biometric identity data stored/managed by biometric verification service 108…”; where capturing and transmitting the images comprises storing the images on the mobile device, even fleetingly; see also interpretations as provided under rejections under 35 USC 112(b)).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Purves (US Publication 2015/0073907), in view of Faith (US Publication 2012/0278155), in further view of Rifai (US Publication 2008/0275819), in further view of Ciurea (US Patent 8,364,552), in further view of Li (US Publication 2019/0294900), in further view of Lau (US Publication 2013/0015946), in further view of Khadloya (US Pub 2019/0278976).  
With regard to claim 20, Purves in view of Faith, in further view of Rifai, Ciurea and Li, disclose the limitations of claim 1 as discussed above, and Ciurea further discloses plurality of features of the picture, and comparing with the plurality of features of the images of the known POS device (Col. 2 lines 55-57 “…The server may then compare the image to images stored in a database in order to identify the merchant access device used…”; Col. 4 lines 28-38, Col 7 lines 6-line 14, Col. 9 lines 29-40).  Ciurea does not specifically disclose the plurality of features of the picture includes the angle at which the picture was taken, and the plurality of features of the images of the known POS device includes the angles of the images
However, Khadloya discloses the plurality of features of the picture includes the angle at which the picture was taken, and the plurality of features of the images … includes the angles of the images ([76], “…In an example, the face recognition engine 200 and/or the facial feature detector unit 204 includes or uses Convolutional Neural Networks (CNN) to process image or frame data and provide an indication or classification of the information in the image or frame as comprising a face or being a face of a particular known or enrolled individual…In an example, the network can be configured to use angle or depth information about a candidate object in its determination or classification algorithms “, [96], [106]).  turing and transmitting the images comprises storing the images on the mobile device, even fleetingly; see also interpretations as provided under rejections under 35 USC 112(b)).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the authentication method of Purves, as modified by the quantified authentication method of Faith, as modified by the probability threshold as disclosed by Rifai, as modified by comparing image features of merchant locations/POS devices as disclosed by Ciurea, as modified by the technique of using a neural network as disclosed by Li as modified by the cloud-based services as disclosed by Lau with the further modification of employing image angle in analysis techniques because such a technique would aid in situations involving subject motion within images (See Khadloya, [76]).

 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sinha, US Pub 2017/0168586
Miao, US Patent 10,235,606
Nguyen, “Personalized Image-based User Authentication using Wearable Cameras”, downloaded from https://arxiv.org/pdf/1612.06209.pdf and attached as PDF.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685